                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10                                            San Francisco Division

                                  11       IN RE EX PARTE APPLICATION OF                      Case No. 21-mc-80113-LB
                                           HMM CO. LTD,
                                  12
Northern District of California




                                                           Applicant.
 United States District Court




                                                                                              ORDER DENYING EX PARTE
                                  13                                                          APPLICATION FOR ORDER
                                                                                              PURSUANT TO 28 U.S.C. § 1782
                                  14
                                                                                              Re: ECF No. 1
                                  15

                                  16

                                  17         HMM Co. Ltd., a shipping company, applied ex parte under 28 U.S.C. § 1782 for discovery

                                  18   about a shipping accident in which over 1,800 shipping containers, including HMM containers,

                                  19   were lost overboard from the ship. HMM now faces litigation in Korea and seeks discovery for

                                  20   use in those proceedings.1

                                  21         HMM filed an application on May 7, 2021, contending that the ship involved in the accident

                                  22   was docked or anchored in or around the San Francisco Bay and/or the Port of Oakland.2 On May

                                  23   11, 2021, the ship departed Oakland for China. It is no longer in this district.3 On May 28, 2021,

                                  24   on a motion by the ship’s owners, which was not opposed by HMM, the court related this action to

                                  25

                                  26   1
                                        Application – ECF No. 1 at 6–8. Citations refer to material in the Electronic Case File (ECF);
                                       pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                  27   2
                                           Id.
                                  28   3
                                           In re Roanoke Ins. Grp., Inc., No. 8:21-mc-80110, ECF No. 10-1 at 3 (¶ 15).

                                       ORDER – No. 21-mc-80113-LB
                                   1   In re Application of Hapag-Lloyd Aktiengesellschaft, which was already pending before this court.

                                   2   This case was then re-assigned to this court.4 On June 14, 2021, the court related In re Roanoke

                                   3   Insurance Group, Inc. as well.5

                                   4         HMM seeks to obtain discovery from the ship and its owners under 28 U.S.C. § 1782. Its

                                   5   application is based on the ship’s presence in this district, in the San Francisco Bay, but the ship

                                   6   left the Bay soon after HMM filed its application.6 This means that the requirements of § 1782 are

                                   7   not met. 28 U.S.C. § 1782 (permitting a court to order discovery in “the district in which a person

                                   8   resides or is found”). Because the ship is not “found” in this district, the court denies HMM’s

                                   9   application and orders this case administratively closed.

                                  10         IT IS SO ORDERED.

                                  11         Dated: June 18, 2021

                                  12                                                      ______________________________________
Northern District of California
 United States District Court




                                                                                          LAUREL BEELER
                                  13                                                      United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       4
                                           Unopposed Admin. Mot. – ECF No. 9; Order Relating Case – ECF No. 11.
                                  27   5
                                           In re Roanoke, ECF No. 28.
                                  28   6
                                           Application – ECF No. 1 at 7–8, 15; In re Roanoke, ECF No. 10-1 at 3 (¶ 15).

                                       ORDER – No. 21-mc-80113-LB                          2
